Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16805607, filed on 02/28/2020.  Claims 1-20 are now pending and ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1 is allowed.
The prior art on record and further searched prior art did not disclose nor make obvious the limitations “the second set of image data corresponding to images of a second type, different from the first type, and being of the person in the environment of the vehicle, and the images of the second type including a second plurality of images of the person over the time interval”.  Specifically, the prior art did not disclose nor make obvious where the second set of image data corresponds to images of a second type, different from the first type.  The prior art disclosed two sets of input image data into a neural network to detect pedestrian activity, but did not disclose where the two input image sets are of two distinct types of images that are inputted into a neural network of the same person and environment and time to determine a pedestrian action.
Claims 16 and 18 are allowed for the same reasons as claim 1 as the claim limitations are essentially similar but in a different embodiment.
Claims 2-15, 17, and 19-20 are allowed as they depend off of either claims 1, 16, or 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bellaiche (US PG PUB 20180024562 A1) discloses having a first and second image set inputted into a neural network for vehicle navigation and lane detection.  However, the first and second image sets are of the same type and not different from each other as required in claim 1.  
Shalev-Schwartz et al. (US PG PUB 20190283746 A1) also discloses a first and second set of data that is inputted into a neural network but they come from the same type of image sensor and does not disclose nor make obvious different types of image data sets when inputting into a neural network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN D SHIN/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667